Case 18-52363-jwc   Doc 113    Filed 09/16/19 Entered 09/16/19 12:28:21   Desc Main
                               Document     Page 1 of 3


             IN THE UNITED STATES BANKRUPTCY COURT
                  NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

 IN RE:
                                              CHAPTER 13
 MILLARD COURTNEY FARMER,
 JR.                                          CASE NO. 18-52363-JWC

       Debtor.



                           NOTICE OF WITHDRAWAL
      COMES NOW, Counsel and Withdraws the Motion to Sell at Docket 109

filed on August 5, 2019.




                                                   Respectfully submitted,

                                                   /s/ Ralph Goldberg
                                                   Ralph Goldberg
                                                   Georgia Bar No. 299475
                                                   Attorney for Debtor
Goldberg & Cuvillier, P.C.
1400 Montreal Rd., Suite 100
Tucker, Georgia 30084-6919
(770) 670-7343
(770) 670-7344 (FAX)




                                         1
Case 18-52363-jwc   Doc 113   Filed 09/16/19 Entered 09/16/19 12:28:21       Desc Main
                              Document     Page 2 of 3


                         CERTIFICATE OF SERVICE

      This is to certify that I have this day served counsel of record for the

opposing party in the foregoing matter with a copy of this document by depositing

in United States Mail copies of the same in properly addressed envelopes with

adequate postage thereon or by notification of electronic filing to:

                           Millard Courtney Farmer, Jr.
                                1196 DeKalb Ave
                                Atlanta, GA 30307

                                 Julie M. Anania
                                 Nancy J. Whaley
                             Standing Ch. 13 Trustee
                                     Suite 120
                           303 Peachtree Center Avenue
                             Atlanta, GA 30303-1286

                                  City of Atlanta
                                Office of Revenue
                            55 Trinity Ave, Suite 1350
                                Atlanta, GA 30303

                        DeKalb County Tax Commissioner
                         4380 Memorial Drive, Suite 100
                               Decatur, GA 30032

                                John Harold Murphy
                       Kilpatrick Townsend & Stockton LLP
                          Attn: Colin M. Bernardino, Esq.
                        1100 Peachtree St. NE, Suite 2800
                                 Atlanta, GA 30309

                            Resurgent Capital Services
                                 P.O. Box 10587
                              Greenville, SC 29603

                                          2
Case 18-52363-jwc   Doc 113    Filed 09/16/19 Entered 09/16/19 12:28:21   Desc Main
                               Document     Page 3 of 3


               LVNV Funding, LLC its successors and assigns as
                        assignee of Citibank, N.A.
                       Resurgent Capital Services
                              PO Box 10587
                       Greenville, SC 29603-0587

                           Collin Michael Bernardino
                      Kilpatrick Townsend & Stockton LLP
                           1100 Peachtree Street, N.E.
                             Atlanta, Ga. 30309-4530

                       This 16th day of September, 2019.



                                                   Respectfully submitted,

                                                   /s/ Ralph Goldberg
                                                   Ralph Goldberg
                                                   Georgia Bar No. 299475
                                                   Attorney for Debtor
Goldberg & Cuvillier, P.C.
1400 Montreal Rd., Suite 100
Tucker, Georgia 30084-6919
(770) 670-7343
(770) 670-7344 (FAX)




                                         3
